     Case 2:19-cr-00313-SVW Document 159 Filed 10/09/20 Page 1 of 10 Page ID #:1106



 1    NICOLA T. HANNA
      United States Attorney
 2    CHRISTOPHER D. GRIGG
      Assistant United States Attorney
 3    Chief, National Security Division
      REEMA M. EL-AMAMY (Cal. Bar No. 237743)
 4    DAVID T. RYAN (Cal Bar No. 295785)
      Assistant United States Attorneys
 5    Terrorism and Export Crimes Section
           1500 United States Courthouse
 6         312 North Spring Street
           Los Angeles, California 90012
 7         Telephone: (213) 894-0552/4491
           Facsimile: (213) 894-2979
 8         E-mail:     reema.el-amamy@usdoj.gov
                       david.ryan@usdoj.gov
 9

10    Attorneys for Plaintiff
      UNITED STATES OF AMERICA
11
                              UNITED STATES DISTRICT COURT
12
                        FOR THE CENTRAL DISTRICT OF CALIFORNIA
13
      UNITED STATES OF AMERICA,                No. CR 19-313-SVW
14
                 Plaintiff,                    GOVERNMENT’S SUPPLEMENTAL BRIEF
15                                             REGARDING DR. MARC SAGEMAN AND DR.
                       v.                      MELINDA GARABEDIAN
16
      MARK STEVEN DOMINGO,
17
                 Defendant.
18

19

20

21         Plaintiff United States of America, by and through its counsel
22    of record, the United States Attorney for the Central District of
23    California and Assistant United States Attorneys Reema M. El-Amamy
24    and David T. Ryan, hereby files its Supplemental Brief Regarding Dr.
25    Marc Sageman and Dr. Melinda Garabedian (the “Supplemental Brief”).
26    //
27

28
     Case 2:19-cr-00313-SVW Document 159 Filed 10/09/20 Page 2 of 10 Page ID #:1107



 1         This Supplemental Brief is based on the attached memorandum of

 2    points and authorities, the files and records in this case, and any

 3    further evidence or argument the Court may allow.

 4     Dated: October 9, 2020              Respectfully submitted,

 5                                         NICOLA T. HANNA
                                           United States Attorney
 6
                                           CHRISTOPHER D. GRIGG
 7                                         Assistant United States Attorney
                                           Chief, National Security Division
 8

 9                                               /s/
                                           REEMA M. EL-AMAMY
10                                         DAVID T. RYAN
                                           Assistant United States Attorney
11
                                           Attorneys for Plaintiff
12                                         UNITED STATES OF AMERICA

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                             ii
     Case 2:19-cr-00313-SVW Document 159 Filed 10/09/20 Page 3 of 10 Page ID #:1108



 1                       MEMORANDUM OF POINTS AND AUTHORITIES
 2    I.   Dr. Sageman’s Proffered Opinions Are Inadmissible Under Federal
           Rules of Evidence 702 and 704
 3

 4         On October 2, 2020, defendant Mark Steven Domingo (“defendant”)

 5    filed an expert report by Dr. Sageman.        (Dkt. 155).    The report

 6    states that Dr. Sageman intends to offer three opinions at trial:

 7         (1) Defendant was unlikely to have been recruited into a
           foreign terrorist organization (“FTO”) or called upon to do
 8         a mission;

 9         (2) There is no evidence that defendant was participating
           in a bombing plot on behalf of an FTO; and
10
           (3) Absent assistance from the FBI, defendant was incapable
11         of using a bomb in an attack against people in the United
           States, and was extremely unlikely to participate in a bomb
12         plot in the United States.

13         For the reasons set forth below, none of these three proffered

14    opinions is admissible under the Federal Rules of Evidence.1

15         A.    Whether ISIS and al Qaeda Would Have Found Defendant Too
                 Undisciplined to be a Member is Irrelevant
16

17         Dr. Sageman’s first proffered opinion, that ISIS and al Qaeda

18    likely would have rejected defendant as a member because he was too

19    undisciplined, is entirely irrelevant to this case.          Defendant is not

20    charged with being a member of or providing support to an FTO, and

21    the government does not intend to present evidence or argument that

22    he was a member of any FTO.      Defendant is charged with providing

23

24         1 Defendant’s prior expert notice asserted that Dr. Sageman also
      intended to testify that defendant “latched onto offers from the CHS”
25    and that he was “induced to [use a weapon of mass destruction] upon
      the specter of obtaining sympathy, friendship, and acceptance, by the
26    CHS.” (Dkt. 71 at 2.) The government previously moved to preclude
      Dr. Sageman from offering such testimony, which directly states an
27    opinion on an ultimate issue in violation of Federal Rule of Evidence
      704(b). (Dkt. 71, 102.)    Dr. Sageman’s Expert Report does not state
28    these opinions. To the extent he intends to offer them at trial, the
      Court should preclude him from doing so.
     Case 2:19-cr-00313-SVW Document 159 Filed 10/09/20 Page 4 of 10 Page ID #:1109



 1    material support to terrorists, in violation of 18 U.S.C. § 2339A,

 2    not providing material support to an FTO, in violation of 18 U.S.C.

 3    § 2339B.   Section 2339A requires the government to prove that

 4    defendant provided material support or resources to another

 5    individual, not an FTO, to be used in preparation for, or in carrying

 6    out the crime of use of a weapon of mass destruction in violation of

 7    18 U.S.C. § 2332a.

 8         Dr. Sageman’s opinion also does not bear on defendant’s

 9    predisposition to engage in the charged offenses.          While defendant’s

10    statements of support for ISIS and his sharing of ISIS propaganda

11    glorifying terrorist attacks are evidence of his predisposition to

12    commit an attack himself, the fact that ISIS may have rejected him

13    because he did not meet their standards is irrelevant to determining

14    his predisposition.

15         Whether ISIS and al Qaeda would have found defendant too

16    undisciplined to be an effective member will not assist the trier of

17    fact to understand the evidence or to determine a fact in issue at

18    trial because those opinions do not relate to an element of the

19    charged crimes or an element of the affirmative defense of

20    entrapment.    Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S.

21    579 (1993) (To be admissible, expert testimony must be “sufficiently

22    tied to the facts of the case that it will aid the jury in resolving

23    a factual dispute.”) (internal quotation marks and citation omitted).

24         B.    Whether Defendant Participated in a Bombing Plot for al
                 Qaeda or ISIS is Irrelevant and Not the Proper Subject of
25               Expert Testimony

26         Dr. Sageman’s second proffered opinion, that there is no

27    evidence that defendant was participating in a bombing plot for

28
                                              2
     Case 2:19-cr-00313-SVW Document 159 Filed 10/09/20 Page 5 of 10 Page ID #:1110



 1    either al Qaeda or ISIS, is both irrelevant and improper expert

 2    testimony under Rule 702.

 3         It is irrelevant because, as discussed above, defendant is not

 4    charged with participating in a bombing plot for al Qaeda or ISIS,

 5    and the government does not intend to present evidence or argument

 6    that defendant attempted to carry out his planned attack at the

 7    direction of either organization.       Instead, the government intends to

 8    present evidence (which Dr. Sageman does not dispute), showing that

 9    defendant was inspired to commit the attack by ISIS propaganda and a

10    desire to seek retribution for the Mosque shootings in New Zealand in

11    March 2019 (and not by any government agent).         (Dkt. 155 at 3.)     Dr.

12    Sageman’s opinion that defendant was not acting on behalf of al Qaeda

13    or ISIS is undisputed, irrelevant to the charges, and should be

14    precluded.

15         This opinion is also inadmissible under Federal Rule of Evidence

16    702 because it does not require any scientific, technical, or other

17    specialized knowledge, and is not the product of reliable principles

18    and methods.    Dr. Sageman simply reviewed the evidence and observed

19    (as could any lay person) that it does not show that defendant was

20    carrying out a bombing attack at the direction of al Qaeda or ISIS.

21    No expertise is required to render that opinion, it will not help the

22    jury interpret the evidence or determine a fact in issue, and Dr.

23    Sageman should be precluded from offering it.

24         C.      Defendant’s Inability to Make a Bomb Requires No Expertise
                   to Determine, and the Frequency of Unrelated Bombing
25                 Attacks is Irrelevant

26         Dr. Sageman’s third proffered opinion actually contains two

27    opinions: (1) defendant was not capable of manufacturing a bomb

28
                                              3
     Case 2:19-cr-00313-SVW Document 159 Filed 10/09/20 Page 6 of 10 Page ID #:1111



 1    himself; and (2) defendant was unlikely to participate in a bomb plot

 2    in the United States because such plots are infrequent.           Both

 3    opinions are inadmissible.

 4            Dr. Sageman’s opinion that defendant was not capable of

 5    manufacturing a bomb is not proper expert testimony under Federal

 6    Rule of Evidence 702 because it does not require any scientific,

 7    technical, or other specialized knowledge, and is not the product of

 8    reliable principles and methods.       Again, Dr. Sageman simply reviewed

 9    the evidence and observed (as could any lay person) that defendant

10    told the CHS that he was incapable of manufacturing a bomb, and that

11    defendant had not sought to learn how to make a bomb.           (Dkt. 115 at

12    5-6).    Dr. Sageman seeks to simply restate what defendant said about

13    his own capabilities.     That is not proper expert testimony.         The jury

14    requires no expert to understand or interpret defendant’s statement.

15    Such testimony will not help the jury understand the evidence or

16    determine a fact in issue, and it is inadmissible under Rule 702.

17            Dr. Sageman also states in his report that because defendant had

18    not learned how to make a bomb, he “was definitely not ‘predisposed’

19    to even attempt to use a bomb and would not have done so absent the

20    FBI.”    (Dkt. 115 at 6.)    That opinion is flatly prohibited by Rule

21    704(b), which states that “an expert witness must not state an

22    opinion about whether defendant did or did not have a mental state or

23    condition that constitutes an element of the crime charged or of a

24    defense.”    Whether defendant was or was not predisposed to attempt to

25    use a bomb is an element of the entrapment defense, and is a matter

26    for the trier of fact alone.       See United States v. Campos, 217 F.3d

27    707, 711 (9th Cir. 2000).

28
                                              4
     Case 2:19-cr-00313-SVW Document 159 Filed 10/09/20 Page 7 of 10 Page ID #:1112



 1         Finally, Dr. Sageman’s opinion that defendant was unlikely to

 2    participate in a bomb plot because such plots are infrequent is

 3    irrelevant to determining defendant’s predisposition to commit the

 4    charged crimes.    Courts evaluating a defendant’s predisposition to

 5    commit a crime review five factors: “(1) the character and reputation

 6    of the defendant; (2) whether the government made the initial

 7    suggestion of criminal activity; (3) whether the defendant engaged in

 8    the activity for profit; (4) whether the defendant showed any

 9    reluctance; and (5) the nature of the government’s inducement.”

10    United States v. Davis, 36 F.3d 1424, 1430 (9th Cir. 1994) (internal

11    citation omitted).     All of these factors are properly focused on the

12    defendant.    The frequency with which other, unrelated individuals

13    have committed similar crimes in the past does not bear in any way on

14    any of these five factors.      Because the past conduct of other

15    unrelated individuals does not bear on defendant’s predisposition,

16    expert testimony regarding such unrelated conduct is irrelevant and

17    should not be permitted.

18         D.      Dr. Sageman’s Opinions Improperly Provide a Backdoor for
                   Defendant’s Self-Serving Hearsay
19

20         Finally, Dr. Sageman’s proffered expert testimony is improper

21    because it will serve primarily as a conduit for introducing

22    defendant’s self-serving hearsay.       Indeed, throughout his report, Dr.

23    Sageman repeatedly quotes defendant’s self-serving statements about

24    his mental state and intentions, and Dr. Sageman relies on those

25    statements to form his opinions.       (Dkt. 155 at 2-5).      The Ninth

26    Circuit has cautioned against allowing defendants to use experts to

27    backdoor their own self-serving hearsay without subjecting themselves

28
                                              5
     Case 2:19-cr-00313-SVW Document 159 Filed 10/09/20 Page 8 of 10 Page ID #:1113



 1    to cross examination.     See United States v. Ortega, 203 F.3d 675, 682

 2    (9th Cir. 2000) (A defendant’s placement of his exculpatory

 3    statements “before the jury without subjecting himself to cross-

 4    examination” is “precisely what the hearsay rule forbids.”); see also

 5    United States v. Johnson, 587 F.3d 625, 635 (4th Cir. 2009) (holding

 6    that an expert cannot simply “act[] as a transmitter for testimonial

 7    hearsay,” and that courts should guard against “the risk that a

 8    particular expert might become nothing more than a transmitter of

 9    testimonial hearsay and exercise their discretion in a manner to avoid

10    such abuses”).

11         For this reason, at least one district court has previously

12    precluded Dr. Sageman from attempting to introduce similar expert

13    testimony on the mental state of a defendant based on conversations

14    Dr. Sageman had with the defendant.         United States v. Shafi, 2018 WL

15    3159769 at *5 (N.D. Cal. Jun. 28, 2018).         In Shafi, Dr. Sageman

16    sought to testify as an expert in a terrorism trial about Shafi’s

17    “feelings of disillusionment, and his ‘difficult family life.’”            Id.

18    The district court stated, “My concern is that Sageman wants to tell

19    the jury what Shafi has told him about his motives and beliefs.            An

20    expert may not serve ‘simply as a conduit for introducing hearsay

21    under the guise that the testifying expert used the hearsay as the

22    basis of his testimony.’”      Id. (quoting Owens v. Republic of Sudan,

23    864 F.3d 751, 789 (D.C. Cir. 2017)).        The court further explained,

24    “There would be no effective way to cross-examine Sageman on these

25    conversations and his resulting opinion, and no way to rebut it if

26    Shafi invokes his constitutional right not to testify.”           Id.

27    Therefore, the court held that “mental state testimony on Shafi’s

28
                                              6
     Case 2:19-cr-00313-SVW Document 159 Filed 10/09/20 Page 9 of 10 Page ID #:1114



 1    actual opinions and conduct is inadmissible if it is based on

 2    conversations that Sageman had with Shafi.           Sageman may of course

 3    opine on the basis of hypothetical facts grounded in the other

 4    evidence presented at trial.”       Id.       Here too, Dr. Sageman should be

 5    precluded from testifying about defendant’s mental state based on

 6    conversations Dr. Sageman had with defendant.

 7    II.   THE GOVERNMENT RENEWS ITS ARGUMENTS REGARDING DR. GARABEDIAN
            PROPOSED TESTIMONY
 8

 9          The Court has determined that a pre-trial hearing is warranted

10    due to the evidentiary issues raised by Dr. Garabedian’s proposed

11    testimony.    (Dkt. 150).    The government renews its arguments and

12    maintains that defendant’s statements to Dr. Garabedian constitute

13    inadmissible hearsay.     (Dkt. 105).

14          First, none of defendant’s statements falls within any

15    recognized hearsay exception under the Federal Rules of Evidence.

16    Contrary to defendant’s assertion, Rules 803(3) and 803(4) are not

17    applicable.

18          Additionally, many of the statements defendant identified in his

19    motion were part of lengthy conversations and, as offered, are

20    misleading and not representative of defendant’s admissions.

21          Finally, because defendant has not noticed an insanity or mental

22    health defense, pursuant to the Federal Rules of Criminal Procedure,

23    any statements defendant purportedly made to Dr. Garabedian in 2018

24    regarding his mental state – well before the investigation began –

25    are irrelevant and should be excluded.           Indeed, in response to the

26    government’s brief, defendant failed to reference a single case in

27    which a court permitted the admission of evidence in the manner

28
                                                7
     Case 2:19-cr-00313-SVW Document 159 Filed 10/09/20 Page 10 of 10 Page ID #:1115



 1    defendant seeks to do here.       The government maintains that the Court

 2    should deny defendant’s request to admit defendant’s statements to

 3    Dr. Garabedian pursuant to Rule 803(3) and 803(4) of the Federal

 4    Rules of Evidence.

 5    III. CONCLUSION
 6          For the foregoing reasons, the Court should preclude improper

 7    testimony from Dr. Sageman and Dr. Garabedian.

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                              8
